Citation Nr: 0403514	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  01-06 434	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 16, 1997 Board of Veterans' Appeals (BVA or Board) 
decision that disallowed the veteran's claim for service 
connection for systemic lupus erythematosus (SLE).



REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at 
Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

By a decision entered on July 16, 1997, the Board disallowed 
the veteran's claim for service connection for SLE, finding 
that the claim was not well grounded.  In December 2001, the 
Board entered a decision finding that the July 1997 decision 
did not contain CUE.

The veteran appealed the Board's December 2001 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2002, the parties to the appeal filed a 
Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion).  The parties agreed that the Board's December 
2001 decision should be vacated, and the matter remanded, 
because the Board "fail[ed] to adjudicate appellant's CUE 
claim based on the Board's non-application of 38 C.F.R. 
§§ 3.307 & 3.309 in 1997 since her claims file in 1997 
contained evidence reflecting possible manifestation of SLE 
in service, a chronic condition, and possible post-service 
continuity of symptomatology."  By an Order dated in July 
2002, the Court granted the Joint Motion and returned the 
matter to the Board.

In December 2002, the Board entered a second decision finding 
that the July 1997 decision did not contain CUE.  The veteran 
again appealed to the Court, and the parties to the appeal 
filed a Joint Motion in September 2003.  The parties agreed 
that the Board's December 2002 decision should be vacated, 
and the matter remanded, because the Board again failed to 
adequately evaluate the veteran's CUE claim under 38 C.F.R. 
§§ 3.307 and 3.309.  By an Order dated in September 2003, the 
Court granted the Joint Motion and once again returned the 
matter to the Board.

In December 2003, the Board wrote the veteran's attorney and 
informed her of her right to submit additional argument 
and/or evidence in support of the matter before the Board.  
Later that same month, the attorney responded, stating that 
the veteran did not have anything more to submit and asking 
that the Board proceed immediately with re-adjudication.  The 
attorney requested that the Board "consider all arguments 
filed with the Board since the initiation of this BVA CUE 
claim, as well as all arguments set forth in both briefs 
filed by the Appellant and both joint motions for remand in 
the foregoing CAVC cases."

The Board notes that the veteran's attorney has submitted a 
claim for VA compensation benefits under 38 U.S.C.A. § 1151.  
She has also stated that new and material evidence sufficient 
to reopen the veteran's claim for service connection for SLE 
has been submitted.  Inasmuch as these two claims have not 
yet been addressed by the RO in the first instance, they must 
be referred to the RO for further action, as appropriate.


FINDINGS OF FACT

1.  By a decision entered on July 16, 1997, the Board 
disallowed the veteran's claim for service connection for 
SLE, finding that the claim was not well grounded.

2.  The Board did not commit an error of fact or law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

The July 16, 1997 Board decision was not clearly and 
unmistakably erroneous in disallowing the veteran's claim for 
service connection for SLE.  38 U.S.C.A. § 7111 (West 2002); 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1997); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1994, the veteran filed an original claim for 
service connection for SLE.  She claimed, in essence, that 
SLE was first manifested in service but was not correctly 
diagnosed until 1981.

At the time of the veteran's 1994 application, the record 
showed that she had been hospitalized for three days in 
service in November 1971.  She presented with complaints of 
severe menstrual cramps and shaky and jerky movements.  Her 
symptoms were felt to be hysterical in origin; she responded 
to Valium and Talwin.  She slept at home, but awoke in pain 
again, with jerking movements, nausea, and vomiting.  There 
was no fever, chills, diarrhea, or sore throat.  Physical 
examination revealed diffuse tenderness of the abdomen.  
Neurological examination showed that she was awake and alert 
with partially controllable, irregular, jerky movements.  The 
clinical impression was that of menstrual cramps and 
hysterical reaction.  As her hospitalization progressed, it 
was noted that she had good bowel sounds, voluntary 
contraction of the abdominal wall, and no guarding or 
tenderness.  The diagnosis at the time of hospital discharge 
was dysmenorrhea.

Thereafter, the veteran was hospitalized in a psychiatric 
unit in December 1971 with an admitting diagnosis of 
situational depression.  It was noted that she had decided to 
help a man who had separated from his wife; that she had 
invited him to stay at her apartment; that he had placed 
sexual demands upon her, which she refused; that he 
threatened to leave; and that she had thereafter felt 
confused and distressed and cut her wrist with a piece of 
glass.  She complained at the time of admission that she no 
longer wanted to live if the man would leave her.  She 
related a past history that included superficial and 
conflicted relationships with boys; a fear of being involved 
with men and of being hurt; feelings of being "square" or 
"out of it" due to her involvement with the Girl Scouts; 
and uncertainty as to how she should think, feel, and react 
in certain situations.  It was also noted that a 
representative from her duty station had called and stated 
that she had been tried in several different jobs, but had 
become tearful and ineffective in each.

On mental status examination, the veteran was alert, 
oriented, and somewhat disheveled.  Her affect appeared to be 
childlike and immature with features of combativeness and 
depression.  There was no evidence of any delusional thinking 
or hallucinations.  She appeared to be of average 
intelligence, but lacked insight and judgment into the nature 
of her difficulties.  Physical examination, laboratory data, 
and neurological examination were all within normal limits.

After a few days of hospitalization, it was decided that the 
patient would be placed in a work therapy program.  There, 
she acted out constantly, refusing to follow instructions.  
She was placed on two weeks of convalescent leave at home in 
late December 1971.  When she returned, she continued to act 
out with numerous crying spells, talking about difficulties 
at home with her parents.  She would talk on the one hand 
about going to college and wanting to enroll in the Officer's 
Candidate Program.  Yet, on the other hand, the nurses were 
constantly having to set limits for her in terms of getting 
her up in the morning and helping her to dress appropriately 
for work.  She was found returning late to the ward, and 
appeared to be intoxicated on one occasion.  Her work 
performance was satisfactory at times, but at other times she 
would not get up on time to go to work or would return early.

On January 17, 1972, the veteran began to complain of cough, 
cold, sore throat, and other symptoms of a viral respiratory 
infection.  She had dry heaves and vomiting, primarily of 
saliva and not food.  She complained that she could not 
swallow fluids, but that she was able to eat solid foods-
findings that were "compatible with hysterical and immature 
acting out symptoms of vomiting."  When seen on rounds, she 
would retch and dry heave, without any actual vomiting, at 
the mention of emotionally laden subjects.  She would 
complain of nausea, but refuse to take medication.  At times, 
she would not go to bed when told to do so, and she played 
the television loud and disturbed other patients.  She 
complained of numerous abdominal symptoms, but when young 
male friends would come to visit her, she was laughing and 
appeared to be in good spirits.  An internist examined her 
and did not find anything physically wrong.  She continued to 
refuse medication, "drilled" a schizophrenic patient who 
became acutely upset, threatened to run off the ward, asked 
medical officers what would happen if the life of her 
assigned medical officer was threatened, and sought the aid 
of other medical officers to "side with" her.  The 
diagnosis at hospital discharge was immature personality 
disorder.  It was felt that, due to her constant, continual, 
and increasing acting out behavior, she was unsuitable to 
continue further military duty.  She was discharged from 
active service in April 1972.

In August 1972, the veteran had a physical examination for 
"active duty".  She reported no subjective complaints and 
stated that she was healthy.  The report of the examination 
indicated that the clinical findings were normal.

In September 1972, the veteran presented with a long history 
of menometrorrhagia associated with severe abdominal cramps.  
She reported that her menarche had occurred at age eleven and 
that she had had irregular menses associated with severe 
abdominal cramps since that time.  She reported having been 
hospitalized for these problems.  It was noted that she 
reported having undergone two D&C procedures, but the results 
were unknown.  She indicated that she had been treated with 
birth control pills, but that she stopped taking them because 
they caused aching in her legs.  The examination was normal.  
In September 1972, the veteran was released to inactive duty.

In December 1972, the veteran presented at a VA facility for 
evaluation to rule out a character disorder.  She reported 
that she had been discharged from service because her 
commanding officer "had it in for her".  She related that, 
due to a conflict in personality, her commanding officer had 
had her admitted to a Naval Hospital.  There, a psychiatrist 
diagnosed a character disorder and she was discharged from 
service on that basis.  She explained that she had 
subsequently re-enlisted in the reserves, but was later 
discharged because she was "erroneously enlisted due to 
previous diagnosis".  She indicated that she was trying to 
get the situation clarified so that she could re-enlist, 
inasmuch as she wanted to make a career of the Navy.  On 
mental status examination, it was noted that she gave the 
impression of having difficulty controlling her anger and 
other impulses.  It was the examiner's opinion that, if she 
was eligible for it, it was justifiable to have her further 
evaluated and have this point clarified.

A VA hospital report, dated in January 1976, shows that the 
veteran was being worked up for chronic pancreatitis.  It was 
noted that her prognosis was good.

The veteran was hospitalized at a VA facility in November and 
December 1976 following a suicidal gesture.  It was noted 
that she had had numerous admissions for many complaints and 
anxiety attacks which seemed to occur when she was 
overwhelmed by circumstances and under stress.   The 
diagnosis was that she had a borderline personality.  The 
reporting physician noted that the veteran would be attending 
an outpatient clinic for her chronic calcific pancreatitis 
and that she had a gastrointestinal clinic appointment in 
January 1977.

In January 1977, the veteran was hospitalized at a VA 
facility with complaints of a knife-like pain radiating to 
her back, associated with nausea and vomiting occurring about 
four days prior to admission.  On physical examination, there 
was voluntary abdominal guarding, questionable rebound 
tenderness in the left upper quadrant, and vaginal discharge 
with excoriation of the vulvular area.  Cultures revealed a 
candida vaginal infection.  She constantly complained of 
abdominal pain, but there were no clinical or laboratory 
findings to substantiate the complaints.  She was belligerent 
and demanding and responded favorably to placebo injections.  
A gastrointestinal consult revealed no organic basis for her 
complaints, and a psychiatric consult revealed that she had 
great potential for somatizing.   The final diagnosis was 
that she had midepigastric abdominal pain, psychogenic or 
somatized origin; pancreatic calcification; borderline 
personality, schizophrenic paranoid type; and vulvovaginitis 
secondary to candida albicans infection.

When the veteran underwent VA psychiatric examination in 
August 1977, she complained of "diarrhea, pain, not 
functioning well or severe constipation".  She reported that 
she was afraid to eat and that she was depressed and very 
upset about not being able to work and having to rely on her 
parents.  On mental status examination, the examiner noted a 
lack of eye contact.  There was a strong, underlying current 
of anger and disappointment.  The diagnosis was that she had 
a passive-aggressive personality disturbance.

When the veteran underwent a VA examination of her abdomen in 
August 1977, she reported a three-year history of chronic, 
left upper quadrant abdominal pain with radiation 
posteriorly.  She described an uncertain weight loss and 
constant discomfort.  On examination, she had pronounced 
guarding to palpation throughout the entire abdomen, 
particularly in the left upper quadrant.  It was noted that 
previous X-ray studies had shown chronic calcifications over 
the pancreas.  The diagnosis was "Xray evidence of chronic, 
calcific pancreatitis."

In June 1994, VA received a statement from C. Michael Knee, 
M.D.  Dr. Knee reported that he had treated the veteran for 
SLE from June 1983 through January 1990.  He stated, "Her 
main medical problems were musculoskeletal, gastrointestinal 
and neuropsychiatric.  She was treated with corticosteroids 
for most of this period both orally and parenterally with 
variable response.  Since I have not seen her in nearly five 
years, I do not feel that I can comment on her current 
disability status at the present time."

Based on a review of the foregoing evidence, the VA Regional 
Office (RO) in St. Petersburg, Florida denied the veteran's 
claim for service connection for SLE by a decision entered in 
September 1994.  Among other things, it was noted that the 
veteran's service medical records were negative for SLE, and 
that the record did not establish that SLE was manifested to 
a compensable degree within one year of the veteran's 
discharge from service.

Thereafter, in December 1994, the veteran was examined for VA 
purposes.  She reported that she had presented for treatment 
on numerous occasions with complaints of muscle and joint 
discomfort, fatigue, and low grade fever, but that no clear 
diagnosis of systemic illness had been made prior to 1981.  
At that time, she was admitted on a prolonged basis to Beth 
Israel Hospital and a diagnosis of SLE was made.  She 
advanced several theories as to why she may have developed 
SLE, noting that she had had a seizure disorder on and off 
since childhood, and that Dilantin could cause SLE in some 
patients.  She also stated that birth control pills and 
stress of service in the military also could have exacerbated 
an underlying tendency towards SLE.  With regard to the 
military, she reported that she frequently suffered with flu-
like symptoms during service.  She indicated that she had 
presented on multiple occasions for medical evaluation of 
those symptoms, and was ultimately transferred to psychiatry 
with the belief that she was fabricating symptoms.  She 
indicated that she was treated for depression due to the 
cyclical nature of her symptoms.  She described how she would 
feel fine one day, and the next she would be struck with 
diffuse fevers, myalgias, and joint pains.  She stated that 
her lupus had been in remission for approximately one year.

The report of the examination noted that the veteran had 
undergone psychological testing at the VA facility in October 
1994 that showed that she had depressive symptoms with 
multiple physical complaints.  She was described as 
approaching the testing in a defensive manner, and the 
psychologist's impression was that the appellant was perhaps 
under-reporting the psychological symptoms present in her 
life.  The findings were not inconsistent with the diagnosis 
of somatoform or factitious syndrome.  The VA examiner 
concurred with the psychologist's report and noted that the 
veteran's subjective complaints included diffuse arthralgias 
and myalgias and intermittent malar rash despite the lupus 
being in remission.  The examiner did note a slight hint of a 
butterfly distribution rash across the bridge of the 
veteran's nose.  On physical examination, the veteran was 
tachycardic.  A healing scar was present below the waist 
level from a recent right oophorectomy, and her abdomen was 
mildly tender in this lower region upon deep palpation.  The 
examiner's impression was that the veteran had multiple 
somatic complaints.  The examiner also indicated that the 
recent psychological evaluation had hinted that the magnitude 
of the veteran's complaints about her multiple physical 
problems might be intensified due to a background of 
underlying depression.  The examiner indicated that some of 
the veteran's complaints were consistent with a diagnosis of 
lupus, and she was referred to rheumatology for further 
consultation.

The report of the VA rheumatology consultation conducted in 
December 1994 shows that the veteran complained of diffuse 
arthralgias in her knees, elbows, and hands; malaise; 
decreased appetite without weight loss; low grade fevers late 
in the afternoon; insomnia; intermittent malar rash; chest 
pain; alopecia; fatigue; tingling in the right second and 
third fingers; loose stools; and headaches.  It was noted 
that she had a history of multiple surgeries, including foot 
surgery for heel spurs, two sinus surgeries, oophorectomy, 
hysterectomy, appendectomy, arthroscopy of the right knee, 
and joint replacement in the right second and third 
metacarpophalangeal joints.  It was also noted that she had a 
history of osteoporosis, cataracts, pancreatitis, allergic 
rhinitis, and seizure disorder.  On examination, she had a 
slight malar blush, diffuse tenderness in the abdomen, 
bilateral tenderness in the second through fifth 
metacarpophalageal joints, keloids in the left upper anterior 
chest wall secondary to catheter insertion, deep tendon 
reflexes that were 2+/4 and symmetric, and multiple trigger 
points consistent with fibrositis.  The examiner's impression 
was SLE, fibromyalgia, and history of gastric ulcers induced 
by non-steroidal anti-inflammatory drugs.

Treatment records from Shaheda Qaiyumi, M.D., dated from May 
to November 1994, were also associated with the file.  The 
records show that the veteran had a history of joint and 
muscle pain associated with fatigue, followed by oral ulcers 
and low-grade fever, and that she also had had problems with 
back pain, alopecia, and an elevated sedimentation rate.  It 
was noted that she was admitted to the hospital in November 
1981 with complaints of nausea and vomiting, sharp chest pain 
occasionally radiating to her left hand, palpitation 
associated with diffuse headache, swollen joints of the right 
hand and right foot, fevers, chills, and night sweats.  She 
underwent evaluation, and was diagnosed with SLE.  Since that 
time, she has continued to have problems with multiple joint 
and muscle pain, vasculitis, oral ulcers, hair loss, and low-
grade fever.  The records contain impressions and findings 
that include SLE, seizure disorder, diverticulosis, 
gastritis, irritable bowel syndrome, ovarian cysts, allergies 
to numerous medications, and migraine.

Based on a review of the additional evidence received, the RO 
in St. Petersburg confirmed its prior denial of the veteran's 
claim by a decision entered in May 1995.  The RO notified the 
veteran of its determination, and she appealed.

In her substantive appeal, dated in November 1995, the 
veteran contended that her SLE was never correctly diagnosed 
in service.  She stated that she had complained of numerous 
conditions during service, including psychological, 
irritability, fatigue, and gynecological problems.  She also 
indicated that she had been issued birth control pills during 
service to ease her menstrual cramps.  She reported that she 
was finally diagnosed with SLE in 1981, following a history 
that included problems diagnosed as arthritis, 
diverticulosis, osteoporosis, fibromyalgia, seizure disorder, 
and psychiatric disorder.  She stated her view that all of 
those conditions, and others, were manifestations of SLE, and 
that her physicians in the Navy were unaware of SLE and 
incorrectly diagnosed her condition back in 1972.

With her substantive appeal, the veteran submitted additional 
service medical records which showed that, in August 1971, 
she complained of vertigo, an inability to coordinate or 
focus her eyes, nausea, and fatigue in response to a 
medication taken earlier in the day.  In November 1971, she 
complained of abdominal pain, vomiting, and convulsion-type 
movements.  The examiner's clinical impression was that she 
had menstrual cramps, vomiting, and probable hysterical 
reaction.  It was indicated that she was to begin taking 
birth control pills.  In February 1972, she was diagnosed 
with flu syndrome.

The report of a March 1972 Medical Board proceeding showed 
that the veteran's physical, neurological, and laboratory 
examinations were all within normal limits.  An exception was 
non-specific changes on electroencephalogram that the staff 
neurologist concluded were not indicative of seizure disorder 
or organic pathology.  Mental status examination showed no 
evidence of psychotic thinking.  Her judgment and insight was 
considered to be mildly to moderately impaired in that she 
did not seem to understand the role her actions had played in 
bringing her to the hospital.  She related a past medical 
history of seizures.  She also submitted a written statement 
contesting the findings of a military doctor who said that 
she did not have the Asian flu.  She stated that her parents 
had taken her to a doctor who said that she did have the flu.

Also submitted with the veteran's substantive appeal was a 
copy of a page from a book entitled IN SEARCH OF THE SUN, by 
Henrietta Aladjem and Peter H. Schur, M.D.  This document 
indicates that, although the cause of SLE remains unknown, 
certain factors such as ultraviolet radiation from sunlight 
or fluorescent lights often lead to the prompt appearance of 
a characteristic rash on the face or other exposed skin.  
Infections, surgery, and certain drugs may also trigger 
symptoms of the disease in those prone to develop it.  In 
addition, the preponderance of the disease in females 
suggests that endocrine or hormonal factors, including birth 
control pills, may influence the development of SLE.  Genetic 
factors also appear to make people prone to developing SLE.

In addition, the veteran submitted articles entitled Are 
Seizures a Manifestation of Lupus?, by Malcolm Rogers, M.D., 
and Central Nervous System Lupus, by Judah Denburg, M.D., 
published in the May/June 1995 issue of the LUPUS WELLNESS 
ADVOCATE.  The former article indicates that seizures may be a 
symptom of SLE, probably occurring in around 30 percent of 
all patients with lupus.  It is generally an indication that 
lupus has affected the brain.  The latter article indicates 
that approximately half of all lupus patients at some point 
develop an overt neurological or psychiatric problem for 
which no other cause apart from the lupus itself can be 
found.  Problems include seizures, strokes, numbness in one 
area of the body or another, hallucinations or other bizarre 
thinking, and movement disturbances. 

The veteran testified at a personal hearing conducted at the 
RO in March 1996.  She contended that service connection for 
SLE was warranted on a direct basis, in that the onset of her 
symptoms was during her active service, but the military 
failed to recognize these symptoms for what they were and her 
condition went undiagnosed.  She also maintained that she 
sought treatment within the first year after her discharge 
from service, and that she continued to receive treatment for 
her symptoms up until 1981, when her condition was finally 
diagnosed as lupus.  She testified that the symptoms 
diagnosed as flu syndrome were not actually flu syndrome, but 
SLE.  She also stated that her vomiting could have been a 
sign of the start of gastrointestinal involvement, and said 
that hormones play a role in exacerbating the disease.

Subsequently, various other evidence was added to the record, 
including reports of VA treatment rendered in 1980.  In April 
1980, the veteran was diagnosed with menorrhea, status post 
excision ovarian cysts, and a seizure disorder.  A May 1980 
VA hospital discharge summary indicates that the veteran had 
a previous medical history of chronic relapsing pancreatitis, 
ovarian cysts with resection, and adhesions and intestinal 
obstruction.  She was diagnosed with chronic relapsing 
pancreatitis, etiology idiopathic, and passive aggressive 
personality.  It was noted that she had dismantled her chart 
and destroyed the results of laboratory testing.  In June 
1980, she presented with complaints of left lower quadrant 
pain.  It was noted that she was in no acute distress and 
that physical findings were within normal limits.

Medical records from the Newark Beth Israel hospital indicate 
that the veteran was diagnosed with SLE in November 1981.  It 
was noted that she had a history of grand mal seizures in 
childhood and that she had been treated for seizures with 
phenobarbitol and Dilantin.  It was also noted that she 
reported a history of diarrhea with bloody stools in service 
in 1971, diagnosed as ulcerative colitis, and a history of 
psychiatric illness in 1973.

Other evidence of record included July 1994 medical reports 
from the Clara Maas Medical Center showing a diagnosis of 
SLE, and records of the veteran's hospitalization in October 
and November 1994 at Shands Hospital at the University of 
Florida.  The latter records included an entry by Dr. John 
Davis, Assistant Professor, Department of Obstetrics and 
Gynecology, as follows: "[The veteran] is a 41-year-old 
white female . . . with a history of severe [SLE] . . ..  The 
patient is status post a total abdominal hysterectomy with 
left salpingo-oophorectomy for lupus-related problems 
and[]menorrhagia . . ..  Significant for SLE diagnosed in 
1981 with primarily joint involvement and mild CNS 
involvement, with occasional seizure."  The discharge 
diagnoses were hemorrhagic right ovarian cyst, SLE, and 
bladder dysfunction.

The veteran also submitted articles entitled Can Doctors 
Distinguish Between Neurosis and Lupus Itself?, by Malcolm P. 
Rogers, M.D., and How is Lupus Diagnosed?, by Robert H. 
Phillips, Ph.D.  The former article indicates that lupus is 
difficult to diagnose as the symptoms and signs appear in 
different parts of the body at different times.  There is 
frequently a lag time in diagnosis, and many of the symptoms, 
such as fatigue and aches and pain, are not specific.  
Suspicions may arise that a patient's illness is 
psychological, and feelings of anger, mistrust, and self-
doubt may develop during the early phase of diagnostic 
confusion and can have residual effects on later encounters 
with doctors.  For these reasons, lupus patients may be 
perceived as "neurotic" by doctors.

The latter article indicates that it takes an average of 
eight years for someone to be diagnosed with lupus.  Lupus 
has frequently been called the great imitator, because there 
is an incredible number of symptoms one can have with it.  
Physicians who are trying to diagnose an individual may 
initially believe that another illness is the problem.  
Laboratory tests are not always correct, and a person's whole 
medical history is most important in making the diagnosis.  
According to the article, the eleven diagnostic criteria for 
SLE are: (1) facial redness, or a rash on the face; (2) more 
extensive skin problems, which may show as a rash, blotches, 
or raised, scaly lesions; (3) photosensitivity; (4) ulcers in 
the mouth, nose, or throat; (5) arthritis; (6) pericarditis 
or pleurisy; (7) kidney problems manifested by proteinuria 
and "blood cell casts"; (8) a neurological disorder, either 
seizures or psychotic behavior, without the possibility of it 
being caused by drugs or a metabolic problem; (9) changes in 
blood, such as hemolytic anemia, leucopenia, lymphopenia, or 
thrombocytopenia; (10) a disorder of the immune system, 
manifested by the presence of Lupus Erythematosus cells, a 
positive reaction to syphilis testing, or the presence of 
antibodies in the genetic material of one's cells; and (11) a 
positive result to an antinuclear antibodies test.  Four of 
the eleven criteria must be met for a diagnosis.  However, 
some physicians feel that this list is not comprehensive; 
some of the items are not considered as important as others 
on the list; and some physicians question whether certain 
items should be included at all.

Based on a review of the foregoing evidence, the Board 
disallowed the veteran's appeal by a decision entered on July 
16, 1997.  The Board noted that the veteran had submitted 
medical articles tending to show that there was a possible 
connection between birth control pills and SLE; that symptoms 
of SLE may be thought to be psychological in nature; and that 
some of her symptoms treated in service and prior to 1981 
were symptoms of SLE.  However, the Board concluded that the 
veteran had submitted no competent evidence tending to show 
that her SLE was first manifest in service; that her SLE was 
manifest to a compensable degree within one year after 
service; or that her SLE was otherwise related to service or 
the symptoms she complained of while in service.  
Furthermore, the Board noted that the VA physicians who 
examined the veteran in connection with her claim for service 
connection benefits were aware of her contentions regarding 
the etiology and onset date of the SLE and that those 
examiners did not provide opinions supportive of those 
contentions.  Therefore, because there was no competent 
evidence tending to show that the veteran's SLE was related 
to service or symptoms for which she had sought treatment 
during service, and because there was no competent evidence 
tending to show that SLE was manifest to a compensable degree 
within one year after service, the Board found that her claim 
was not well-grounded.

The veteran now seeks revision or reversal of the Board's 
July 1997 decision on grounds that the Board committed CUE 
when it disallowed her claim for service connection for SLE.  
She and her attorney have advanced several arguments in this 
regard, which can be summarized as follows:

(1)  The Board erred by failing to remand the 
veteran's claim for an appropriate medical 
evaluation and opinion, and to obtain treatment 
reports from Dr. Knee.  At the time of the 
Board's decision, the Veterans Benefits 
Administration in VA Circular 21-94-2 instructed 
RO's that the policy of the Compensation and 
Pension Service was to deny claims as not well 
grounded, without developing them, only if the 
claimant was statutorily barred from entitlement 
to the benefit sought or the claim was inherently 
incredible.  Additionally, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)), reaffirmed and clarified VA's duty 
to provide an examination under circumstances 
where the record is insufficient for VA to make a 
decision on the claim, but contains competent 
evidence of a current disability, or persistent 
or recurrent symptoms of disability, and evidence 
indicating that the disability or symptoms may be 
associated with the veteran's service.

(2)  The Board erred by violating the notice 
requirements of 38 U.S.C.A. § 5103, as reaffirmed 
and clarified in the VCAA.  If the Board believed 
that the evidence of record was insufficient to 
grant service connection, the Board should have 
informed the veteran and allowed her one year to 
correct the evidentiary deficiency.  The Board 
also failed to recognize and apply the VA 
regulation that required the hearing officer in 
March 1996 to inform the veteran of the evidence 
necessary to perfect her claim.  38 C.F.R. 
§ 3.103(c)(2) (1995).

(3)  The Board violated the veteran's due process 
rights by denying her claim on a different basis 
than the RO.  The Board should have provided the 
veteran with notice and an opportunity to respond 
before denying the claim as not well grounded, 
under circumstances where the RO had denied the 
claim on the merits.

(4)  The Board failed to recognize and apply 38 
C.F.R. §§ 3.304(b)(2), 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.21, and 4.125.  According to these 
regulations, the Board was required to evaluate 
the veteran's claim in light of her medical 
history and accepted medical principles, 
including the DSM, to assure itself that there 
was an actual change in the previously diagnosed 
condition, and not merely a difference in the 
thoroughness of examinations or in use of 
descriptive terms.

(5)  The veteran's claim for service connection 
for SLE was well grounded because the evidence of 
record in July 1997 reflected in-service 
manifestations of SLE, continuity of 
symptomatology, and a current diagnosis of the 
condition.  The provisions of 38 C.F.R. § 3.303, 
together with the medical articles submitted, 
statements from Drs. Knee and Davis, and the 
presumption of service connection for chronic 
disorders set out in 38 C.F.R. §§ 3.307 and 
3.309, made the claim plausible.  The evidence 
before the Board established a probability that 
the veteran's chronic condition initially 
manifested in service or that it became manifest 
to a compensable degree within one year of 
service.

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2003).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.

Any party to a final Board decision can make a motion to have 
the decision revised or reversed on grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2003).  In order to prevail on such a motion, the 
veteran must establish that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2003).  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be "clear and 
unmistakable."  Id.  A disagreement with how the Board 
weighed or evaluated the facts in a particular case is not 
CUE.  Id. § 20.1403(d)(3).  Neither can CUE be established by 
virtue of VA's failure to fulfill the duty to assist.  Id. 
§ 20.1403(d)(2).

Looking to the facts of the present case, with regard to 
arguments (1) and (2), above, the Board finds that those 
arguments amount to no more than an assertion that the Board 
failed to assist the veteran prior to disallowing her claim.  
As noted above, however, CUE cannot be established by virtue 
of VA's failure to fulfill the duty to assist.  Accordingly, 
the veteran's CUE motion cannot be granted on that basis.

With regard to argument (3), the Board notes that the Court 
in 1996 considered a case in which the RO had denied a 
veteran's claim on the merits and the Board thereafter denied 
the claim as not well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425 (1996).  There, the Court stated, "[W]hen an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded claim analysis."  Id. 
at 432.  See also Black v. Brown, 10 Vet. App. 279, 284 
(1997) ("a merits analysis by the RO does not prejudice an 
appellant where the RO does not specifically address whether 
a claim is well grounded").  Thus, based on the case law 
extant at the time, it was reasonable for the Board to 
conclude in its July 1997 decision, as it did, that the RO's 
failure to address well groundedness was harmless.  See July 
1997 BVA Decision, p. 9.

With regard to argument (4), the Board notes that 38 C.F.R. 
§ 3.304(b)(2) pertains to the presumption of soundness, which 
was not implicated in the veteran's case in 1997.  In 
addition, the remaining provisions cited by the veteran-38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, and 4.125-
clearly concern the evaluation of already service-connected 
disabilities and do not apply to questions of entitlement to 
service connection.  Accordingly, because none of these 
regulations were applicable to the veteran's claims in 1997, 
it was not CUE for the Board to fail to "recognize and 
apply" them.

Finally, with regard to argument (5), the Board notes that at 
the time of the Board's July 1997 decision, a veteran filing 
a claim for VA benefits had the burden of submitting evidence 
"sufficient to justify a belief by a fair and impartial 
individual that the claim [was] well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  In general, the duty to assist 
attached only to a claim that was well grounded.  See, e.g., 
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).  Thus, the 
initial inquiry in reviewing any claim before the Board was 
whether the veteran had presented evidence of a well-grounded 
claim.

To be well grounded, a claim did not have to be conclusive.  
However, it did have to be possible or plausible; that is, 
meritorious on its own or capable of substantiation.  See, 
e.g., Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Stated another 
way, it had to be accompanied by evidence that suggested more 
than a purely speculative basis for granting entitlement to 
the requested benefits.  Dixon, 3 Vet. App. at 262-63.  
Evidentiary assertions accompanying a claim for VA benefits 
were accepted as true for purposes of determining whether the 
claim was well grounded, unless the evidentiary assertion was 
inherently incredible or the fact asserted was beyond the 
competence of the person making the assertion.  See, e.g., 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Where the 
determinative issue involved medical etiology or a medical 
diagnosis, competent medical evidence was required to fulfill 
the well-grounded claim requirement.  See, e.g., Rucker v. 
Brown, 10 Vet. App. 67, 70-71 (1997).  Where the 
determinative issue was factual in nature (i.e., capable of 
lay observation), lay testimony could suffice by itself.  Id.

As noted by the Board in its July 1997 decision, the law at 
that time ordinarily required that evidence pertaining to 
each of three elements be submitted in order to make a claim 
for service connection well grounded.  Generally speaking, 
there had to be (1) competent (medical) evidence of a current 
disability; (2) competent (lay or medical) evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent (medical) evidence of a nexus, or link, 
between the in-service injury or disease and the current 
disability.  Caluza, 7 Vet. App. at 506.

Alternative means to well ground a claim could also be found 
in 38 C.F.R. §§ 3.303, 3.307, and 3.309.  Those sections, 
read together, provided two mechanisms for establishing 
service connection for a disability.  Specifically, they 
provided  that: (1) if chronic disease, such as SLE, was 
shown as such in service, or within the one-year presumptive 
period under 38 C.F.R. § 3.307, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
were to be service connected unless clearly attributable to 
intercurrent causes; and (2) if the condition noted during 
service, or within the presumptive period, was not shown to 
be chronic, or if the diagnosis of chronicity could be 
legitimately questioned, service connection could still be 
established by evidence of continuity of symptomatology.  38 
C.F.R. § 3.303(b) (1997).

With respect to these alternative means of establishing a 
well-grounded claim, the Board notes that, with respect to 
alternative mechanism (1),  the type of evidence required to 
establish that the veteran had a chronic disease in service, 
or within the presumptive period, would have depended on 
whether the disability in question was one that was capable 
of lay observation, or whether it was a disability that 
required medical evidence to demonstrate its existence.  See, 
e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (1996) ("pes 
planus [flat feet] is the type of condition that lends itself 
to observation by a lay witness"); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (bronchial asthma is not).  With respect 
to alternative mechanism (2), lay testimony alone would have 
been sufficient to establish continuity of symptoms since lay 
persons are capable of reporting what they observe and 
experience.  However, the type of evidence required to 
establish that the condition in question was "noted" in 
service, or during the presumptive period-and the type of 
evidence required to establish a relationship between the 
present disability and the continuity of symptomatology-
would have necessarily depended on whether the condition 
and/or relationship was capable of lay observation.

In the present case, with respect to alternative mechanism 
(1), the Board finds that medical evidence is necessary to 
demonstrate the existence of SLE.  That is to say, lay 
statements are not competent to establish its presence.  
Indeed, there is a good deal of evidence in the record which 
suggests that even trained medical professionals have 
difficulty in correctly identifying the condition.  
Consequently, in order to establish a well-grounded claim 
under this mechanism, the record at the time of the Board's 
July 1997 decision would have had to have contained (a) 
medical evidence providing something more than a speculative 
basis for the conclusion that problems the veteran 
experienced in service, or within the presumptive period, 
were attributable to SLE (a recognized chronic condition), 
and (b) medical evidence showing a current diagnosis of the 
condition.

Similarly, with respect to alternative mechanism (2), for 
reasons already stated, medical evidence would likewise be 
required to show that SLE was "noted" in service.  In 
addition, because the relationship between observable 
continuity of symptomatology and SLE in not something that is 
capable of lay observation, medical evidence would also be 
required to establish a relationship between the present 
disability and continuity of symptomatology.  Thus, in order 
to establish a well-grounded claim under this mechanism, the 
record at the time of the Board's July 1997 decision would 
have had to have contained (a) medical evidence providing 
something more than a speculative basis for the conclusion 
that SLE was noted in service, or within the presumptive 
period, (b) lay or medical evidence of continuity of 
symptomatology, (c) medical evidence of a current diagnosis 
of the condition, and (d) medical evidence providing 
something more than a speculative basis for the conclusion 
that there was a relationship between the present disability 
and the continuity of symptomatology.

Following a review of the facts in the present case, the 
Board finds that it was not CUE for the Board to conclude in 
July 1997 that the veteran's claim was not well grounded.  
The record at the time of the Board's decision showed that 
the veteran had a number of complaints during service, 
variously diagnosed at that time (but not as SLE); continuity 
of symptoms after service; and a current diagnosis of SLE.  
However, the medical evidence of record was insufficient to 
compel the conclusion that her claim for service connection 
was well grounded under the law as it then existed.

Although the veteran submitted a number of medical articles 
in support of her claim, those articles provided no more than 
generic information as to the possible causes and 
manifestations of SLE, and the difficulty physicians may 
experience in diagnosing the condition.  They demonstrated, 
at most, that some of the problems the veteran experienced 
prior to 1981 were consistent with, but may or may not have 
been indicative of, SLE.  The articles did not contain any 
specific information as to whether the veteran's current 
diagnosis of SLE was in any way related to her period of 
active service; that the problems she experienced during 
service, or within the presumptive period, were attributable 
to SLE; or that there was a relationship between her present 
disability and continuity of symptomatology since service.  
It is debatable, then, at the very least, that the articles 
provided nothing more than a speculative basis for the 
veteran's claim, and did not compel the conclusion that her 
claim was well grounded.  See, e.g., Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) (finding medical treatise evidence 
insufficient to make a claim well grounded where "none of 
[the treatise evidence] provides medical evidence 
demonstrating a causal relationship between this appellant's 
service-connected [post-traumatic stress disorder] and his 
alcohol and drug abuse.") (emphasis added).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
to the effect that a particular proposition "may or may 
not" be true is speculative).  To the extent that the 
veteran is arguing that the Board should have accorded more 
weight to the articles she submitted, the Board notes that a 
disagreement with how the Board weighed or evaluated the 
facts is not CUE.  38 C.F.R. § 20.1403(d)(3).
 
Nor were the statements from Drs. Knee and Davis sufficient 
to compel the conclusion that the veteran's claim was well 
grounded.  Notably, Dr. Knee limited his statements to what 
he found beginning in 1983, without any observations as to 
how those findings may have related to the veteran's 
difficulties during service or the applicable presumptive 
period.  Similarly, Dr. Davis indicated that the veteran had 
been diagnosed with SLE in 1981, but offered no opinion as to 
whether the condition had its onset in service or during the 
one-year period following the veteran's discharge from 
service.  Neither physician provided an opinion to the effect 
that the veteran's in-service difficulties could in any way 
be attributed to her later diagnosis of SLE; that the 
problems she experienced during service, or within the 
presumptive period, were attributable to SLE; or that there 
was a relationship between her present disability and 
continuity of symptomatology since service.  It is at the 
very least debatable, then, that these doctors' statements 
were likewise insufficient to well ground the veteran's 
claim.

The Board observes that, after the Board entered the decision 
here in question in July 1997, the veteran submitted 
additional evidence of VA treatment.  Although much of this 
evidence was not actually in her claims file at the time of 
the July 1997 decision, the record before the Board at the 
time of that decision is deemed to include relevant documents 
possessed by VA not later than 90 days before such record was 
transferred to the Board for review in reaching the decision, 
provided that the documents could reasonably be expected to 
be part of the record.  38 C.F.R. § 20.1403(b)(2) (2003).

In this regard, the Board notes that the veteran has argued 
that a physician's statement contained in this additional 
evidence was sufficient to well ground her claim.  
Specifically, she cites to a medical statement, contained in 
an October 1994 VA hospital report, to the effect that "it 
was felt to be unlikely that the [veteran] really suffered 
from chronic pancreatitis."  However, here again, as with 
the statements from Drs. Knee and Davis, the VA physician's 
statement contains no independent observations with respect 
to whether the veteran's in-service difficulties could in any 
way be attributed to her later diagnosis of SLE; whether the 
problems she experienced during service, or within the 
presumptive period, were attributable to SLE; or whether 
there was a relationship between her present disability and 
continuity of symptomatology since service.  Consequently, 
the Board cannot find that this statement compels the 
conclusion that the veteran's claim was well grounded.

In support of her claim for CUE, the veteran relies, in part, 
on the Court's decision in Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  In Caldwell, the Court considered a claim for 
service connection for schizophrenia; a condition recognized 
by VA to be chronic.  The appellant's service records were 
negative for any identified symptoms of mental illness or 
treatment for psychological problems, and the first record of 
hospitalization or medical treatment for a mental condition 
appeared nearly two years after his separation from service.  
However, the record contained testimony from the appellant to 
the effect that he began experiencing hallucinations and 
other difficulties in service.  In addition, the first record 
of post-service hospitalization, dated nearly two years after 
service, contained a statement from his mother indicating 
that he had been uncharacteristically withdrawn "for about a 
year, ever since he got out of the [service]", and a report 
indicating that his parents had felt that the veteran had 
needed help "for some time", and had attempted to persuade 
him to seek it.  The record also showed that the veteran had 
been treated for mental problems on several occasions outside 
the presumptive period, that he had been consistently 
diagnosed with schizophrenia, and that an opinion had been 
received from a forensic psychiatrist to the effect that the 
veteran suffered from schizophrenia and "that the disorder 
was probably first manifested in the [service] and was 
'definitely present within a year after his discharge.'"

The Court in Caldwell noted that the pertinent statutory and 
regulatory framework contemplated that a veteran who develops 
a chronic disease within an applicable presumptive period, 
but does not have a diagnosis of the condition in service, 
may be granted service connection for the disease.  The Court 
stated that the factual basis for the claim "does not 
require medical evidence of the disease and may be 
established by competent lay evidence."  Id. at 469.  The 
Court noted that the disease need not be diagnosed in the 
presumptive period, but that if it is not, "there must 'then 
[be] shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.'"  Id. (citing 38 C.F.R. § 3.307(c)).  Applying 
the law to the facts of the case, the Court found that, based 
on all the evidence of record, including the opinion from the 
forensic psychologist, the veteran was entitled to service 
connection for schizophrenia.

The present case is clearly distinguishable from Caldwell.  
Specifically, as noted above, the evidence of record in the 
present case in 1997 did not include any medical opinion to 
the effect that the problems the veteran experienced during 
service, or within the presumptive period, were attributable 
to SLE.  While it is certainly true, as the Court states, 
that the factual basis for a presumptive service connection 
claim may be established by competent lay evidence, what the 
Court appears to mean is that lay evidence may be used to 
establish the presence of observable symptoms during service 
and/or within the applicable presumptive period.  See 38 
C.F.R. § 3.307(b) (1997) (noting that "[l]ay evidence should 
describe the material and relevant facts as to the veteran's 
disability observed within [the presumptive] period, not 
merely conclusions based upon opinion.").  But that sort of 
evidence, standing alone, is not enough to establish service 
connection, or even to make the claim well grounded.  Rather, 
it must further be shown by "acceptable medical or lay 
evidence" that the symptoms so observed are "characteristic 
manifestations of the disease."  In the veteran's case, the 
identification of SLE, and its "characteristic 
manifestations", cannot be established by lay evidence.  See 
Discussion, supra.  Accordingly, and because the record in 
1997 contained no medical evidence establishing anything more 
than a speculative basis for the conclusion that problems the 
veteran experienced in service, or within the presumptive 
period, were attributable to SLE, see Discussion, supra, the 
test set out in Caldwell has not been satisfied.  In short, 
nothing in Caldwell compels the conclusion that the veteran's 
claim in this case is well grounded.
 
In sum, the Board notes that the determinative question in 
this case is not whether it would have been reasonable for an 
adjudicator to have found the veteran's claim well grounded 
in 1997.  Rather, the question at this stage is whether, 
given the law extant at the time, and the evidence actually 
and constructively of record, it is absolutely clear that a 
different result should have ensued?  38 C.F.R. § 20.1403(c) 
(2003).  Here, for all of the foregoing reasons, the Board 
must answer that question in the negative.
 
Moreover, even assuming for purposes of argument that the 
Board did err in finding the veteran's claim to be not well 
grounded, it does not necessarily follow that such an error 
would rise to the level of CUE.  This is true because, even 
if the Board had found the claim to be well grounded, it 
seems unlikely that the claim would have been immediately 
granted on the merits.  Rather, given the status of the 
evidence in 1997, it is likely that the Board would have 
remanded the claim to the RO for additional development.  
(Indeed, the veteran has specifically argued that additional 
development should have been completed.)  Whether any such 
development would have ultimately resulted in an allowance of 
the claim, one can only speculate.  At any rate, given the 
uncertainty as to the final outcome, and in view of the fact 
that a CUE claim cannot be premised on VA's failure to 
fulfill its duty to assist, see 38 C.F.R. § 20.1403(d)(2), 
the Board cannot conclude that any of the errors alleged 
amount to CUE.  The motion is denied.


ORDER

The motion is denied.



                       
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



